Case 1:18-cv-00502-JAO-KJM Document 27-1 Filed 05/24/19 Page 1 of 2   PageID #:
                                    595




                     EXHIBIT

                                    A
Case 1:18-cv-00502-JAO-KJM Document 27-1 Filed 05/24/19 Page 2 of 2                                            PageID #:
                                    596

  From:               Walker, Anna D - SOL
  To:                 rabbityhsiao@gmail.com
  Cc:                 Go, Samuel (CIV)
  Subject:            Hsiao v. Acosta, 18-CV-00502-JAO-KJM
  Date:               Thursday, May 23, 2019 4:35:48 PM
  Attachments:        OASAM Response_865938.pdf


  Hello Ya-Wen Hsiao,

  I am in receipt of your Memorandum of Support for Plaintiff’s Opposition to Defendant’s Motion to
  Dismiss in the above-captioned matter in which you mention that you still have not received a
  response to your August 22, 2018 FOIA request (No. 865938) from the U.S. Department of Labor
  (“DOL”) Office of the Assistant Secretary for Administrative and Management (“OASAM”). Although
  DOL’s records indicate that OASAM’s response to your August 22, 2018 FOIA request was sent on
  January 8, 2019, please see the attached response from OASAM forwarded to you again. A
  hardcopy of this response is also being sent to you at 1141 Hoolai St., Apt. 201, Honolulu, HI 96814
  via USP tracking #: 1Z W98 4A2 24 9122 6834.

  Best,

  Anna D. Walker
  Attorney
  FOIA/Information Law & Procurement
  Management & Administrative Legal Services Div.
  Office of the Solicitor
  U.S. Department of Labor
  200 Constitution Ave., NW, Ste. N2420
  Washington, DC 20210
  P: 202-693-5388
  F: 202-693-5538
  walker.anna.d@dol.gov

  This message may contain legally privileged, confidential, or otherwise disclosure-exempt information. Do not
  disclose without consulting with me or with the Office of the Solicitor, U.S. Department of Labor. If you think you
  received this email in error, please notify the sender immediately, at walker.anna.d@dol.gov or 202-693-5388.
